DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
The applicant’s response dated 02/01/2022 is acknowledged.  The applicant elected, without traverse, claims 6-10 drawn to the product.  Accordingly, claims 1-5 are withdrawn from consideration.  The restriction is deemed proper and made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strack (US 2011/0210127) in view of Daisuke (JP 2016141092, English translation of record).

    PNG
    media_image1.png
    419
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    552
    media_image2.png
    Greyscale





Regarding claim 1: Strack discloses a high-pressure tank (abstract, fig 3) including a liner (20’ and 32’, figs 3 and 3a) that stores gas (abstract, ¶¶0033-0036), a first reinforcing layer (28’ and 18’, fig 3a) that covers an outer surface of the liner (i.e. the outer surface of 32’, fig 3a) and is formed as a plurality of split bodies (i.e. end caps 14’ and center portion 12’, figs 3a and 2) is fitted to each other (fig 3a, ¶0037), and a second reinforcing layer (i.e. fiber windings disclosed but not shown, ¶¶0032, 0039)  that covers an outer surface of the first reinforcing layer. 
Strack discloses that the first reinforcing layer (28’ and 18’) is thermoplastic (¶¶0034, 0035) and that the split bodies may be joined at their respective ends via tongue and groove, but that other coupling means may be used (¶0037, fig 3a). Strack 
Daisuke, however, teaches a means of coupling two thermoplastic members (1a and 2, fig 4, ¶¶0017, 0033) wherein the members are fitted to each other in a state where a resin intervening member (3, ¶0022, fig 4) is arranged between the neighboring members.  Daisuke teaches that this arrangement creates a joint that is heat resistant, oil resistant and has an anchoring effect, ¶¶0047 and 0048).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Strack to have the fitting means include a resin intervening member arranged between the neighboring split bodies, as taught by Daisuke, because it would be a substitution of one fitting means for thermoplastic members for another known fitting means for thermoplastic members, and because the fitting means is heat resistant, oil resistant and has an anchoring effect.
Regarding claim 7: Daisuke, as applied above, discloses wherein the resin intervening member includes at least a first part (called out in above figure) sandwiched between the neighboring members.
Regarding claim 8: the combined teachings of the references, as applied above, disclose all of the claimed limitations. Daisuke discloses that the resin intervening member further includes a second part (called out in above annotated figure) as well as the first part, the second part covering at least either one of end portions of the split bodies that are fitted to each other (when combined with Strack).  See paragraph 0020 of Daisuke which teaches that the resin intervening member 3 may be provided over the entire surface between the two members.
Regarding claim 9: the combined teachings of the references, as applied above disclose all of the claimed limitations including that, the resin intervening member would be formed into a ring shape.  In paragraph 0020 of Daisuke which teaches that the resin intervening member 3 may be provided over the entire surface between the two members.  And Strack discloses a ring shaped joint between the split bodies (fig 3).
	Regarding claim 10: Daisuke, as applied above, discloses that the resin intervening member is formed with use of a resin material that does not contain fiber (¶¶0022 & 0023).  In paragraph 0023, Daisuke discloses that a fiber filler may be used, which implies an embodiment without the fiber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20210156516 discloses a split body composite tank liner 
20200332960 discloses a split body tank liner
20170246794 discloses a split body tank liner




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733